DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,979,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matters of the current pending application are clearly taught by the above U.S. Patent (see mapping below). Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to claim such teaching, as  
the predistorted baseband transmit signal and a normalized version of the 
combined receive signal.
17/220,541
10,979,090
1. A system comprising: a digital predistortion subsystem adapted to predistort a baseband 5transmit signal x(t) based on an adaptation model to thereby provide a predistorted baseband transmit signal x'(t); and a beamforming front-end comprising: a plurality of transmit branches coupled to a plurality of transmit antenna elements, respectively, wherein the plurality of 10transmit branches is adapted to process the predistorted baseband transmit signal x'(t) to transmit a plurality of radio frequency transmit signals xRF,1(t) through xRF,N(t) via the plurality of transmit pp(t); and update the adaptation model based on a comparison of the normalized pp(t) and the predistorted baseband transmit signal x'(t).

predistort a baseband transmit signal x(t) based on an adaptation model to 
thereby provide a predistorted baseband transmit signal x'(t); and an analog or hybrid beamforming front-end comprising: a plurality of transmit branches coupled to a plurality of transmit antenna elements, respectively, wherein: the plurality of transmit branches are adapted to process the predistorted baseband 
transmit signal x'(t) to transmit a plurality of radio frequency transmit 

each radio frequency transmit signal x.sub.RF,i(t) of the plurality of radio 
frequency transmit signals x.sub.RF,1(t) through x.sub.RF,N(t) is a radio frequency version of the predistorted baseband transmit signal x'(t) having the gain adjustment (g.sub.i) and the phase adjustment (.phi..sub.i) applied by the 
corresponding transmit branch;  and a receive branch coupled to a receive 

receive signal y(t) based on the plurality of gain adjustments (g.sub.1 through g.sub.N), the plurality of phase adjustments (.phi..sub.1 through .phi..sub.N), and a plurality of known coupling factors (C.sub.1,j through C.sub.N,j) between 
the plurality of transmit antenna elements and the receive antenna element, respectively, to thereby 
pp(t); and updating the adaptation model based on a comparison of the normalized receive signal ypp(t) and the predistorted baseband transmit signal 30 x'(t).

an Advanced Antenna System, AAS, comprising a plurality of antenna elements to provide analog or hybrid beamforming, comprising: predistorting a baseband input signal x(t) based on an adaptation model to thereby provide a predistorted baseband transmit signal x'(t);  transmitting the predistorted 
baseband transmit signal x'(t) via a plurality of transmit branches coupled to a plurality of transmit antenna elements, respectively, wherein the 
of transmit antenna elements, respectively; and each radio frequency transmit signal x.sub.RF,i(t) of the plurality of radio frequency transmit signals x.sub.RF,1(t) through x.sub.RF,N(t) is a radio frequency version of the predistorted baseband transmit signal x'(t) having the gain adjustment (g.sub.i) and the phase adjustment (.phi..sub.i) applied by the corresponding transmit branch;  receiving a combined receive signal 
plurality of phase adjustments (.phi..sub.1 through .phi..sub.N), and a 
plurality of known coupling factors (C.sub.1,j through C.sub.N,j) between the plurality of transmit antenna elements and the receive antenna element, respectively, to thereby provide a normalized receive signal y.sub.pp(t); and updating the adaptation model based on a comparison of the normalized receive 


pp(t); and 3000-620C / P051922US0235 update the pp(t) and the predistorted baseband transmit signal x' (t).

comprising a plurality of antenna
elements to provide analog or hybrid beamforming, the system adapted to: predistort a baseband input signal x(t) based on an adaptation model to thereby provide a predistorted baseband transmit signal x'(t);  transmit the predistorted baseband transmit signal x'(t) via a plurality of transmit branches coupled to a plurality of transmit antenna elements, respectively, wherein the plurality 
of transmit branches apply a plurality of gain adjustments (g.sub.1 through 

.phi..sub.N), respectively, such that: a plurality of radio frequency transmit 
signals x.sub.RF,1(t) through x.sub.RF,N(t) are transmitted via the plurality of transmit antenna elements, respectively; and each radio frequency transmit signal x.sub.RF,i(t) of the plurality of radio frequency transmit signals x.sub.RF,1(t) through x.sub.RF,N(t) is a radio frequency version of the predistorted baseband transmit signal x'(t) having the gain adjustment (g.sub.i) and the phase adjustment (.phi..sub.i) applied by the corresponding transmit branch;  receive a combined receive signal y(t) comprising the plurality of radio frequency transmit signals x.sub.RF,1(t) through x.sub.RF,N(t) 
plurality of phase adjustments (.phi..sub.1 through .phi..sub.N), and a 
plurality of known coupling factors (C.sub.1,j through C.sub.N,j) between the plurality of transmit antenna elements and the receive antenna element, respectively, to thereby provide a normalized receive signal y.sub.pp(t); and update the adaptation model based on a comparison of the normalized receive signal y.sub.pp(t) and the predistorted baseband transmit signal x'(t).


Conclusion

(US-20160308577-$ or US-20100311360-$).did. or (US-8699620-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633